Citation Nr: 1538534	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  

3.  Entitlement to a disability rating in excess of 10 percent prior to September 27, 2013, and in excess of 20 percent thereafter for limitation of extension, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair.  

4.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1990 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  

In June 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The issues of service connection for disabilities of the right knee and low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issues of increased ratings for limitation of flexion and extension of the left knee is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of an increased rating for limitation of extension, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of the appeal of the issue of an increased rating for limitation of flexion, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the June 2015 hearing, the Veteran withdrew the issues of increased ratings for limitation of flexion and limitation of extension, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they will be dismissed.  


ORDER

The issue of increased rating for limitation of extension, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair, is dismissed.  

The issue of increased rating for limitation of flexion, with degenerative changes and a meniscal tear of the left knee, status post-surgical repair, is dismissed.  


REMAND

According to a March 2010 VA clinical notation, the Veteran has applied for SSDI benefits.  Review of the record does not reflect that the records associated with this claim have been requested by VA or submitted by the Veteran.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

While on remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits, to include the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  

2.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his back and right knee and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated VA treatment records should be obtained. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate all the Veteran's pending claims which have been perfected for appellate review in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


